Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment filed on December 31, 2020 has been entered.
Election/Restrictions
The restriction requirement and Applicant’s election without traverse of the species of FIGS. 1-9B in the parent application are carried over to the instant RCE.  Please see MPEP § 819.
Claims 8, 10-11 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 6, 2019.
Drawings
	The drawings were received on December 31, 2020.  These drawings are accepted.  
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter such as “a frontal edge” (emphasis added) in amended claim 1. Please see 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction is required.
	A review of the application shows that the specification describes the frontal side surface 23c of the audio switch housing 23 and the frontal side portion 15g of the rest portion 15 as seen e.g., ¶ 53.  Thus, the specification apparently provides the antecedent basis only for the term “a frontal side portion of the audio switch housing” in new claim 18.  Please see the plain meaning (MPEP § 2111.01) of the term “edge” from common dictionaries such as Google Search attached.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1, 3 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn et al. (US 20070273207) in view of Gardiner (US 6,025,831 cited in European Search Report) and further in view of Tanaka (US 20190322176 with effective filing date of December 16, 2016 (see MPEP § 2152.01)).
	Claim 1
	Dorn teaches a control interface (1, FIG. 4, ¶ 24 et seq.) for a vehicle provided at a side of a driver seat (FIG. 5, ¶¶ 16-17, 34) in the vehicle, comprising:
a base portion (unnumbered in FIG. 4, see Appendix hereinafter “Ap.”);
an audio switch housing (41, FIG. 4, Ap., ¶ 25) that: (a) is stacked on top of the base portion (FIG. 5, Ap.) and protrudes upward with respect to the base portion (Ap.); (b) includes at least one button or wheel (2, 21, 23) disposed on a top portion thereof; and (c) is configured to operate an audio device equipment in the vehicle (¶ 30); and
a rest portion (6, 13; FIG. 5; ¶¶ 24, 34) stacked on top of the audio switch housing (41); 
wherein a frontal edge (Ap.) of the audio switch housing (41) protruded farther than a frontal edge (Ap.) of the rest portion (6, 13, FIGS. 4-5, Ap.) along the front and back direction of the vehicle.  Ibid. claims 11-29.
In summary, Dorn teaches the invention substantially as claimed.  However, (a) Dorn’s button or wheel is disposed on the top portion instead of the side portion of the audio switch housing; and (b) Dorn does not teach a touch pad configured to receive user input. 
Gardiner teaches the button or wheel (130, 140, FIG. 1, id. 2:56-3:23) disposed on a side portion of the audio switch housing (115) in order to, inter alia, facilitate arcuate manipulation of controls on the audio switch housing (or control case, id. Summary of the Invention). 
Tanaka teaches the touch pad (11) wherein the rest portion (13) being disposed behind the touch pad (11) along the front and back direction of the vehicle (1) in order to receive user input.  Ibid. claims 1-2, 8, and 10.
It would have been obvious to a person having ordinary skill in the art (hereinafter “PHOSITA”) at the time of filing of the application to dispose:
a.	Dorn’s button or wheel on a side portion of Dorn’s audio switch housing in order to facilitate arcuate manipulation of controls on Dorn’s audio switch housing as taught or suggested by Gardiner; and
b.	Dorn’s rest portion behind the touch pad along the front and back direction of the vehicle in order to receive user input as taught or suggested by Tanaka.   
The dispositions of the button on the side portion of Dorn’s audio switch housing and the rest portion behind the touch pad in Dorn’s structure would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  
Claim 3
Dorn’s rest portion (6, 13) has, in the plan view, a tapered shape (see FIG. 2 in Ap.) formed by a side portion at a passenger seat side (FIG. 5) that is substantially parallel with the front and back direction of the vehicle, and a side portion at a driver seat side that is slanted (see FIG. 2 in Ap.) with respect to the front and back direction of the vehicle, such that the rest portion (6, 13) decreases in width closer to a front side of the vehicle (FIG. 5).  See the plain meaning of the terms “tapered” and “slanted” in common dictionaries such as Google Search cited.
Claim 16
Dorn’s audio switch housing (41) has two opposing lateral sides (see FIG. 4 in Ap.) that extend straight and are non-parallel with respect to each other in a plan view.
Claim 17
On the one hand, Dorn teaches the audio switch housing (41) including at least one button  (2, 21, 23) disposed on each of three sides (on the operating plane 41 of the audio switch housing as seen in FIG. 4 in the Ap.).  As noted, Applicant’s claim 13 does not preclude the three sides on the top surface of audio switch housing, thus, Dorn’s at least one button (2, 21, 23) shown in FIG. 4 “read(s) on” the claimed button(s).
Alternatively, Gardiner teaches the audio switch housing (115) including at least one button or wheel (130, 140, 120, 125, 220, 230, etc.) disposed on each of three sides (see a top side (FIG. 1) and two lateral sides (FIGS. 3 and 4)) for left or right hand operation and for controlling a wide range of devices (id. 2:56-3:17).
It would have been obvious to the PHOSITA at the time of filing of the application to
dispose at least one button or wheel on each of three sides of Dorn’s audio switch housing for left
or right hand operation and for controlling a wide range of devices as taught or suggested by Gardiner.
Claim 18
Dorn’s side portion (see 3rd side in FIG. 4 of the Ap.) on which the at least one button (2, 23) is disposed on the audio switch housing (41) faces the driver seat as shown in FIG. 5, and Dorn’s second button (2, 23) is disposed on a frontal side portion (see 1st side in FIG. 4 of Ap.) of Dorn’s audio switch housing (41) that faces toward the front of the vehicle (FIG. 5).
3.	Claim 1 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Dorn in view of Riedel (US 20140191559) and further in view of Tanaka.
Dorn teaches a control interface (1, FIG. 4, ¶ 24 et seq.) for a vehicle provided at a side of a driver seat (FIG. 5, ¶¶ 16-17, 34) in the vehicle, comprising:
a base portion (unnumbered in FIG. 4, see Appendix 1 hereinafter “Ap.”);
an audio switch housing (41, FIG. 4, Ap., ¶ 25) that:
is stacked on top of the base portion (FIG. 5, Ap.) and protrudes upward with respect to the base portion (Ap.);
includes at least one button or wheel (2) disposed on a top portion thereof; and
is configured to operate an audio device equipment in the vehicle (¶ 30); and
a rest portion (6, 13; id. ¶¶ 24, 34) stacked on top of the audio switch housing (41, Ap.), 
wherein a frontal edge (Ap.) of the audio switch housing (41) protruded farther than a frontal edge (Ap.) of the rest portion (6, 13, FIGS. 4-5, Ap.) along the front and back direction of the vehicle.  Ibid. claims 11-29.
In summary, Dorn teaches the invention substantially as claimed.  However, (a) Dorn’s button or wheel is disposed on the top portion instead of the side portion of the audio switch housing; and (b) Dorn does not teach a touch pad configured to receive user input. 
Riedel teaches the button or wheel (602, FIG. 6, id. ¶ 33) disposed on a side portion of the audio switch housing (320, FIG. 6, ¶ 33) in order to, inter alia, solve the problem of constantly switching the hands of the operator between the separate controls (id. ¶¶ 2-4). 
Tanaka teaches the touch pad (11) wherein the rest portion (13) being disposed behind the touch pad  (11) along the front and back direction of the vehicle (1) in order to receive user input.  Ibid. claims 1-2, 8, and 10.
It would have been obvious to the PHOSITA at the time of filing of the application to dispose:
a.	Dorn’s button or wheel on a side portion of Dorn’s audio switch housing  in order to solve the problem of constantly switching the hands of the operator between the separate controls as taught or suggested by Riedel; and
b.	Dorn’s rest portion behind the touch pad along the front and back direction of the vehicle in order to receive user input as taught or suggested by Tanaka.   KSR.
4.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dorn in view of Gardiner and Tanaka as applied to claim 1 or 3 above and further in view of JP 2013-169927 (JP’927) cited in Applicant’s IDS).
	Claims 5 and 7
	Dorn, Gardiner and Tanaka teach the invention substantially as claimed.  However, Dorn, Gardiner and Tanaka do not teach the rest portion including a flexible skin portion, an inner layer cushion portion, and an inner layer rigid portion that is more rigid than the inner layer cushion portion.
JP’927 teaches the rest portion (10) including a flexible skin portion (13, FIG. 2, Tr. Detailed Description ¶ 2), an inner layer cushion portion (12), and an inner layer rigid portion (11C, 11C1) that is more rigid than the inner layer cushion portion (12) so that feeling can be adequately adjusted depending on supporting parts (Tr. Abstract). 
It would have been obvious to the PHOSITA at the time of filing of the application to make Dorn’s rest portion including the flexible skin portion, the inner layer cushion portion, and the inner layer rigid portion that is more rigid than the inner layer cushion portion so that feeling can be adequately adjusted depending on supporting parts as taught or suggested by JP’927.  KSR.   
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
a.	Tokai et al. (JP 2006029917 A) teaches a base portion (unnumbered in FIG. 1), a rest portion (8), a button (10), and a touch pad (4).  However, Tokai does not teach the rest portion including a flexible skin portion, an inner layer cushion portion, and an inner ridged portion; 
b.	Pognon (FR 2990778) teaches a base portion (8), a rest portion (3), and a touch pad (1).  However, Pognon does not teach or suggest the button or wheel; and
c.	Harris et al. (US 20190210458) teaches the audio housing (20, ¶ 28), touch pads (30, 32, 34, 36, 38; ¶¶ 22-26), and buttons (34a, 34b, etc.) positioned at three sides of the housing (20).  However, Harris’ effective filing date (EFD) of January 5, 2018) is after the EFD of December 7, 2017 of this application.
 
Response to Arguments
Applicant's arguments filed on December 31, 2020 have been fully considered but they are not persuasive.
Substance of Interview
Applicant’s interview record is OK.  See MPEP § 713.04.
Objections to the Drawings 
The drawings objection is withdrawn in view of the amendments. 
35 USC 102 & 103
The art rejections set forth in the OA on September 2, 2020 are withdrawn in view of Applicant’s amendments.  Applicant’s arguments have been considered but are deemed to be moot in view of new grounds of rejections above.
Conclusion
In view of the foregoing, the Examiner respectfully submits that this application is not in condition for allowance.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656